Citation Nr: 9914393	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for pilonidal cyst 
removal residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
disc disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to service connection for refractive error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1993.

This appeal arose from an October 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans (VA), 
Regional Office (RO), which granted service connection for 
pilonidal cyst removal residuals and pseudofolliculitis 
barbae (each assigned a noncompensable evaluation), and which 
denied service connection for a bilateral hearing loss 
disability.  In October 1994, a rating action was issued 
which confirmed and continued the above-noted denials.  An 
April 1995 rating action granted service connection for a low 
back disability, assigning it a 20 percent disability 
evaluation, and denied service connection for refractive 
error and blepharitis.  A September 1995 rating action 
increased the disability evaluation assigned to the pilonidal 
cyst removal residuals to 10 percent.  A January 1996 rating 
action denied increased evaluations for the low back disorder 
and the cyst removal residuals.  In August 1997, the Board of 
Veterans' Appeals (Board) remanded this case for additional 
development.  In March 1998, the RO issued a rating action 
which increased the disability assigned to the veteran's 
pseudofolliculitis barbae to 10 percent, and which granted 
service connection for chalazion of the left eye (claimed as 
blepharitis).  A rating action issued in April 1998 continued 
the 20 percent disability evaluation assigned to the low back 
disability.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

It is noted that at the time that this case was first 
reviewed by the Board in August 1997, the service medical 
records were available and reviewed.  Following the return of 
the case to the Board after the August 1997 remand, the 
service medical records were no longer in the file.  In 
November 1998, the RO was requested to conduct a search for 
these records.  In February 1999, the RO indicated that they 
had been unable to locate the service medical records.  It 
was stated that these records were returned to the Board with 
the claims file in July 1998.  The Board then conducted a 
search for the records, which was also negative.


FINDINGS OF FACT

1.  The veteran's pilonidal cyst removal residuals are 
manifested by a tender, ulcerated scar.

2.  The veteran's lumbosacral disc disease is moderately 
disabling and is manifested by a moderate degree of 
limitation of motion, complaints of pain on movement, 
tenderness in the low back and sacroiliac areas, and 
subjective complaints of numbness.

3.  The veteran's pseudofolliculitis barbae is manifested by 
minor, mild papular eruptions primarily on the neck below the 
chin.

4.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral hearing loss disability 
which can be related to his period of service.

5.  The veteran suffers from slight refractive error.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
pilonidal cyst removal residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7803 (1998).

2.  The criteria for an increased evaluation for the 
lumbosacral disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Code 5293 (1998).

3.  The criteria for an increased evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.20, Code 7806 (1998).

4.  The veteran has not submitted evidence of a well grounded 
claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).

5.  The veteran lacks legal entitlement under the law to 
service connection for refractive error.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.303(c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for the 
service-connected pilonidal cyst removal 
residuals, lumbosacral disc disease and 
pseudofolliculitis barbae

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


Pilonidal cyst removal residuals

According to the applicable rating criteria, scars which are 
superficial, poorly nourished, with repeated ulceration, 
warrant a 10 percent disability evaluation.  38 C.F.R. Part 
4, Code 7803 (1997).

The veteran's service medical records showed a long history 
of pilonidal cyst disease from 1986 until the cyst was 
excised in November 1991.  He continued to have recurrence 
until his discharge.  During a VA examination conducted in 
September 1993, he was noted to have a residual scar, but no 
other residual disability.

The veteran was treated by VA on an outpatient basis between 
March 1995 and September 1997.  These records reflected 
continuing treatment for the recurrence of a pilonidal cyst 
in the perianal region.  He was treated for a draining 
pilonidal cyst between April and September 1997.  On 
September 25, this cyst was noted to be non-healing.

The veteran was examined by VA between January and February 
1998.  He stated that his cyst would open and that there 
would be a yellow drainage accompanied by some blood.  He 
indicated that this cyst had drained 5 to 6 times in the past 
year; each event would last 3 to 4 days.  A 6 cm linear scar 
was present, which was moist along the last 1 cm.  This scar 
was tender, although it was soft and there was no adherence.  
It was also slightly depressed.

After a careful review of the evidence, it is found that an 
increased evaluation for the pilonidal cyst removal residuals 
is not warranted.  Initially, it is noted that the veteran is 
currently receiving the maximum schedular compensation 
allowable for a superficial, poorly nourished scar with 
repeated ulceration.  The rating criteria provides for no 
more than a 10 percent evaluation for such a scar.  
Furthermore, as noted in the introduction, the Board has 
found no evidence of exceptional circumstances which would 
warrant referring this case for consideration of an 
extraschedular evaluation.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected pilonidal cyst removal 
residuals.


Lumbosacral disc disease

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation requires severe 
recurring attacks with intermittent relief.  38 C.F.R. Part 
4, Code 5293 (1998).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

During a June 1994 VA examination, the veteran reported 
experiencing some low back tenderness. He also complained of 
intermittent pain into the legs.  The objective examination 
noted no postural abnormalities and no fixed deformities.  
The musculature of the back was normal.  Forward flexion was 
to 80 degrees; extension was to 25 degrees; lateral flexion 
was to 30 degrees bilaterally; and rotation was to 25 degrees 
on the left and to 30 degrees on the right.  He indicated 
that his back hurt upon movement.  An x-ray showed that there 
was slight scoliosis; the disc spaces were normal.  The 
diagnosis was degenerative disc disease (DDD) at L4-5 and L5-
S1.  

The veteran was seen on an outpatient basis between March 
1995 and September 1997.  On April 8, 1995, he was seen 
complaining of low back pain.  The examination noted 
tenderness of the paraspinal muscles on the left, with 
straight leg rasies to 45 degrees.  Spasms were also noted.  
An April 17 x-ray revealed minimal dextroscoliosis and facet 
joint hypertrophy at L5-S1.  Questionable right leg sciatica 
was noted on May 15, 1995.  On August 21, 1996, his low back 
was noted to be exacerbated for the last several years.  
There was no numbness or tingling in the legs, nor was there 
any leg weakness.  On September 5, 1996, straight leg raises 
were negative and there was no CVA tenderness.  He was unable 
to relax for deep tendon reflex testing.  Sensation to light 
touch was intact bilaterally on November 26, 1996.  Straight 
leg raises were negative and there was positive paraspinal 
tenderness.  An x-ray showed no degenerative joint disease 
(DJD).  The assessment was exacerbation of low back pain.  On 
December 5, 1996, he was noted to be ambulating without 
difficulty.  He commented that he cannot stand or position 
himself without discomfort.  There was no paraspinal 
tenderness on palpation, although there was vague general 
muscular discomfort with palpation.  Forward flexion was to 
50 degrees and there was no sciatica.  The assessment was 
chronic low back pain, probably secondary to muscle strain 
and spasms.  

On February 25, 1997, the veteran reported with complaints of 
increased back pain which was sharp and which radiated down 
the posterior left lower extremity to the posterior 
ankle/calf.  He denied numbness or weakness, although he 
reported tingling and urinary urgency.  The objective 
examination noted that sensation was intact to light touch in 
both lower extremities.  There was negative clonus and 
negative straight leg raises bilaterally.  Motor strength was 
5/5, and he was able to heel/toe walk.  The assessment was 
exacerbation of low back pain.  A CT scan showed mild bulging 
annuli at L4-5 and L5-S1.  On September 23, 1997, he 
complained that his back spasms were increased.  The 
neurological examination was grossly intact.

Between January and February 1998, the veteran was examined 
by VA.  This examination noted that a December 1997 MRI had 
shown degenerative changes and a mild bulge; there was also 
mild narrowing of L4-5.  A December 1997 CT scan revealed L4-
5 mild central canal stenosis caused by disc bulge and 
hypertrophy of the ligamentum flavum.  There was also a L5-S1 
small central herniated disc without thecal sac compression.  
He stated that his main problem was severe muscle spasm, as 
well as paresthesia and numbness.  He also commented that he 
was extremely stiff in the morning.  The objective 
examination noted negative straight leg raises and a level 
pelvis.  Tenderness was noted in the paralumbar and 
sacroiliac areas bilaterally.  Forward flexion was to 60 
degrees; lateral bending was to 25 degrees bilaterally; and 
extension was to 10 degrees.  He displayed good heel and toe 
raising.  The opinion was offered that he was moderately 
disabled, and that he did have flare-ups.  There were no 
signs of incoordination or weakness; it was primarily pain 
that caused his loss of function.

A neurological examination was also conducted by VA.  Good 
strength was noted, although he displayed somewhat ratchety 
responses in the lower extremities bilaterally.  There was no 
atrophy or drift.  Straight leg raises were positive at 45 
degrees on the right and at 50 degrees on the left.  His gait 
was noted to be slow and lumbering.  The impression was 
chronic lumbar syndrome.  There were no myelopathic or 
radiculopathic findings.  He had mechanical findings but an 
MRI excluded significant structural lesions.  His symptoms of 
weakness, numbness and fatigue could not be ascribed to a 
lumbar process, which was described as relatively mild.

During a February to May 1998 VA hospitalization for an 
unrelated illness, the veteran was noted to have decreased 
strength in the both lower extremities.  Straight leg raising 
was 20 to 25 percent before eliciting low back pain.  Disc 
bulges at L4-5 and L5-S1 were seen.  The assessment was mild 
degenerative changes and mild herniated nucleus pulposus.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected low 
back DDD is not warranted.  The current evidence of record 
does not indicate that the veteran currently experiences 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief.  The objective evidence of record does 
not show the current existence of any myelopathic or 
radiculopathic findings related to his DDD of the low back.  
Nor does the evidence show the presence of incoordination, 
weakness or fatigue.  Therefore, it is found that an 
increased evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected DDD of the low back.


Pseudofolliculitis barbae

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

According to the applicable criteria, a 0 percent disability 
evaluation is warranted for slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. Part 4, Code 7806 (1998).

The veteran's service medical records revealed that he had 
sought treatment for pseudofolliculitis barbae between April 
1984 and April 1986.  The VA examination conducted in 
September 1993 made no mention of this condition.

The veteran was examined by VA between January and February 
1998.  He stated that his pseudofolliculitis barbae was worse 
in warm weather.  The examination of his beard area revealed 
some minor mild papular eruption primarily on the neck below 
the chin.  The area was not extensive and was described as 
mild in nature.  The diagnosis was sycosis barbi of the beard 
area, mild and well controlled.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
pseudofolliculitis barbae is not warranted.  The objective 
evidence of record does not indicate that the veteran's 
pseudofolliculitis barbae has caused exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  The 1998 VA examination did not find exfoliation, 
exudation or itching; in fact, the condition was described as 
mild in degree.  Moreover, the condition did not involve an 
extensive area.  Therefore, it is found that this evidence 
does not establish entitlement to a 10 percent disability 
evaluation for the pseudofolliculitis barbae.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected pseudofolliculitis 
barbae.


II.  Service connection for a bilateral 
hearing loss disability

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records included an entrance 
examination conducted in March 1982.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
5
15
10
LEFT
25
15
10
20
15

On the authorized audiological evaluation in November 1984, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
15
15
LEFT
10
5
0
0
5

At the time of this examination, he indicated that he worked 
in the motor pool and had last been exposed to noise 15 hours 
before.

The veteran was examined by VA in September 1993.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
5
5
10

Speech audiometry revealed speech recognition ability of 100 
percent was noted in both ears.

VA examined the veteran in June 1994.  He complained of 
decreased hearing for the past two to three years.  He stated 
that he had worked around tanks in service, but that he had 
worn ear protection.  The objective examination revealed that 
the auricles were normal, as were the external auditory 
canals.  The tympanic membranes were within normal limits.  A 
tuning fork test was suspicious for a conductive hearing loss 
and an audiological evaluation was recommended.

The veteran was examined by VA between January and February 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
20
LEFT
15
15
15
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  It was 
noted that his hearing was within normal limits for 
adjudication purposes.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record does 
not show that the veteran currently suffers from a hearing 
loss disability.  The VA examination performed in January to 
February 1998 clearly did not show the existence of a hearing 
loss.  Therefore, the element of the Caluza test for well 
groundedness which requires the existence of a current 
disability has not been met.  Moreover, the evidence does not 
show that a hearing loss disability was present in service.  
Examinations conducted in service showed that his hearing was 
within normal limits.  Thus, the evidence does not 
demonstrate the existence of a disease in service.  Since 
neither a current disability nor a disease or injury in 
service has been established, the question of a relationship 
between the two has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


III.  Service connection for refractive 
error

The veteran's service medical records included the March 1982 
entrance examination, which reflected that his visual acuity 
was 20/20 on the right and 20/30 on the left.  On May 20, 
1982, he complained of congestion and pain in the right eye.  
He was diagnosed with a cold.  In January 1986, he was 
treated for blepharitis.  His visual acuity was 20/20.  On 
March 12, 1986, a chalazion was removed from the left upper 
eyelid.  On July 9, 1990, he complained of bumps on the left 
eyelid.  The examination of the eyes was normal.  During a 
November 1991 hospitalization for the removal of a pilonidal 
cyst, his eyes were noted to be normal.  In September 1992, 
he complained of visual problems.

The veteran was examined by VA in September 1993.  His pupils 
were noted to be equal and reactive to light.  During a July 
1994 VA examination, he complained of poor vision.  His best 
corrected visual acuity was 20/20 bilaterally.  The slit lamp 
examination was normal and the dilated fundoscopic 
examination of the retina showed no abnormalities.  Motility 
was full.  The external examination of the eyes was within 
normal limits and his visual fields were full.  The diagnoses 
were mild refractive error and mild blepharitis.

The veteran was examined by VA between January and February 
1998.  His uncorrected visual acuity was noted to be 20/20 
bilaterally.  He reported some discomfort of the eyelids.  
The diagnosis was chalazion of the left eyelid.  During a 
February to May 1998 period of VA hospitalization, he was 
seen by the eye clinic, where he was treated for 
conjunctivitis.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Refractive error of the eye as such is not a disease or 
injury within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  

In regard to the whether this claim is well grounded, it is 
noted that it has been held that the concept of "well 
grounded" is limited to the character of the evidence 
submitted by the claimant.  In those cases where the law and 
not the evidence is dispositive, the claim should be denied 
on the basis that there is an absence of legal merit or that 
the claimant lacks entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In the instant case, the veteran has alleged that his 
refractive error should be service-connected.  However, as 
noted above, refractive error is a defect which is not 
subject to service connection (it is not a disease or injury 
within the meaning of the applicable laws and regulations).  
Therefore, the veteran has not established entitlement under 
the law to the benefit sought.  Under the circumstances, the 
claim for service connection for refractive error must be 
denied.


ORDER

An increased evaluation for pilonidal cyst removal residuals 
is denied.

An increased evaluation for DDD of the low back is denied.

An increased evaluation for pseudofolliculitis barbae is 
denied.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for refractive error is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


